As filed with the Securities and Exchange Commission on March 7, 2017 Securities Act File No. 333-215832 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 / X / Pre-Effective Amendment No. /1/ /X/ Post-Effective Amendment No. // / / (Check appropriate box or boxes) PUTNAM EQUITY INCOME FUND (Exact Name of Registrant as Specified in Charter) One Post Office Square, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 292-1000 (Area Code and Telephone Number) ROBERT T. BURNS , Vice President Putnam Equity Income Fund One Post Office Square Boston, Massachusetts 02109 (Name and address of agent for service) Copy to: BRYAN CHEGWIDDEN, Esquire ROPES & GRAY LLP 1211 Avenue of the Americas New York, New York 10036 Title of Securities Being Registered: Class A Class B Class C Class M Class R Class R6 Class Y Approximate date of Proposed Offering: As soon as practicable after this Registration Statement becomes effective. An indefinite amount of the Registrant’s securities have been registered under the Securities Act of 1933 pursuant to Rule 24f-2 under the Investment Company Act of 1940. In reliance upon such Rule, no filing fee is paid at this time. March 7, 2017 Dear Fellow Shareholder: The Board of Trustees of The Putnam Fund for Growth and Income (“Putnam Growth and Income Fund”) is pleased to announce the upcoming merger of Putnam Growth and Income Fund with and into Putnam Equity Income Fund. In this merger, shares of Putnam Growth and Income Fund would, in effect, be exchanged for shares of Putnam Equity Income Fund with an equal total net asset value. The exchange is expected to be tax free for federal income tax purposes. Both Putnam Growth and Income Fund and Putnam Equity Income Fund seek capital growth and current income. The funds have substantially similar investment strategies, investing mainly in common stocks of large U.S. companies, with a focus on value stocks that offer the potential for capital growth, current income, or both. Putnam Equity Income Fund also has the ability to invest a greater portion of its assets in midsize companies and has a policy (under normal circumstances) to invest at least 80% of its net assets in common stocks and other equity investments that offer the potential for current income. Putnam Management has recommended the proposed merger because it believes that it is in the best interests of shareholders of Putnam Growth and Income Fund and Putnam Equity Income Fund. Putnam Equity Income Fund has a better performance record over multiple time periods than Putnam Growth and Income Fund. In addition, Putnam Management believes that merging Putnam Growth and Income Fund into Putnam Equity Income Fund could potentially enhance the commercial opportunity and asset growth potential for the combined Putnam Equity Income Fund. Because the portfolio management team for both funds is the same and the funds have the same investment goals and pursue substantially similar investment strategies, Putnam Management believes that the funds are appropriate merger partners. The merger is also expected to result in expense savings for Putnam Equity Income Fund shareholders as costs are spread over a larger, combined fund. The Trustees of your fund have carefully reviewed the terms of the proposed merger and unanimously approved the proposed merger. We are not asking you for a proxy, and you are requested not to send a proxy. Details regarding the terms of the merger, and its potential benefits and costs to shareholders, are discussed in the prospectus, which we urge you to review carefully. Sincerely yours, Robert L. Reynolds President, The Putnam Funds President and Chief Executive Officer, Putnam Investments Jameson A. Baxter, Chair Board of Trustees The Putnam Funds Prospectus March 7, 2017 Acquisition of the assets of The Putnam Fund for Growth and Income One Post Office Square Boston, Massachusetts 02109 1-617-292-1000 by and in exchange for shares of Putnam Equity Income Fund One Post Office Square Boston, Massachusetts 02109 1-617-292-1000 Table of Contents I. Questions and Answers Regarding the Merger 4 II. Risk Factors 12 III. Information about the Merger 15 IV. Additional Information about Putnam Equity Income Fund 29 V. Other Information 45 Appendix A — Form of Agreement and Plan of Reorganization A-1 Appendix B — Financial Intermediary-Specific Sales Charge Waiver Information B-1 This prospectus relates to the merger of The Putnam Fund for Growth and Income (“Putnam Growth and Income Fund”) with and into Putnam Equity Income Fund. In the merger, each shareholder of Putnam Growth and Income Fund will receive shares of the corresponding class of Putnam Equity Income Fund equal in aggregate value at the date of the exchange to the aggregate value of the shareholder’s Putnam Growth and Income Fund shares. The prospectus explains what you should know about the merger and investing in Putnam Equity Income Fund, an open-end diversified management investment company. Please read this prospectus and keep it for future reference. W E A RE N OT A SKING Y OU F OR A P ROXY AND Y OU A RE REQUESTED N OT TO S END U S A P ROXY The statement of additional information relating to the merger, dated March 7, 2017 (the “ Merger SAI ”) and the other documents identified below are incorporated into this prospectus by reference. Shareholders may obtain free copies of any document incorporated by reference into this prospectus, request other information about the funds or make shareholder inquiries by contacting their financial 1 advisor, by visiting the Putnam Investments website at www.putnam.com, by calling Putnam toll-free at 1-800-225-1581, or by emailing Putnam at funddocuments@putnam.com. This information may also be obtained by contacting the Securities and Exchange Commission (the “ SEC ”), as described below. The securities offered by this prospectus have not been approved or disapproved by the SEC, nor has the SEC passed upon the accuracy or adequacy of this prospectus. Any representation to the contrary is a criminal offense. Shares of Putnam Equity Income Fund are not deposits or obligations of, or guaranteed or endorsed by, any financial institution, are not insured by the Federal Deposit Insurance Corporation, the Federal Reserve Board or any other agency, and involve risk, including the possible loss of principal amounts invested. The following documents have been filed with the SEC and are incorporated into this prospectus by reference: (i) the statement of additional information of Putnam Equity Income Fund, dated March 30, 2016, as supplemented; (ii) the prospectus and statement of additional information of Putnam Growth and Income Fund, dated February 29, 2016, as supplemented; (iii) the Merger SAI; (iv) the Report of Independent Registered Public Accounting Firm, audited financial highlights and financial statements included in Putnam Equity Income Fund’s Annual Report to Shareholders for the fiscal year ended November 30, 2016; and (v) the Report of Independent Registered Public Accounting Firm, audited financial highlights and financial statements included in Putnam Growth and Income Fund’s Annual Report to Shareholders for the fiscal year ended October 31, 2016. Information regarding Putnam Equity Income Fund’s investment advisor and portfolio managers, the pricing, purchase, sale and redemption of Putnam Equity Income Fund shares, the tax treatment of distributions and tax consequences to shareholders of buying, holding, exchanging and selling Putnam Equity Income Fund shares, financial highlights, Putnam Equity Income Fund’s policy regarding frequent trading in Putnam Equity Income Fund shares and regarding dividends and distributions, sales charges and 12b-1 fees is included in this prospectus. This document will give you information about the merger. Much of the information is required under SEC rules; some of it is technical. If there is anything you do not understand, please contact Putnam Investor Services, Inc. (“Putnam Investor Services”) at its toll-free number, 1-800-225-1581, or call your financial advisor. Like Putnam Growth and Income Fund, Putnam Equity Income Fund is in the family of funds managed by Putnam Investment Management, LLC (“ Putnam Management ”). Putnam Equity Income Fund and Putnam Growth and Income Fund are collectively referred to as the “ funds ,” and each is referred to individually as a “ fund .” Putnam Growth and Income Fund and Putnam Equity Income Fund are subject to the informational requirements of the Securities Act of 1933, as amended, the Securities Exchange Act of 1934, as amended, and the Investment Company Act of 1940, as amended (the “ 1940 Act ”), and, as a result, file reports and other information with the SEC. You may review and copy information about the funds, including reports and the Merger SAI, at the SEC’s public reference room at treet, N.E., Room 1580, Washington, DC 20549. You may call the SEC at 202-551-8090 for information about the 2 operation of the public reference room. You may obtain copies of this information, with payment of a duplication fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the SEC’s Public Reference Branch, Office of Consumer Affairs and Information Services, Securities and Exchange Commission, Washington, DC 20549. You may also access reports and other information about the funds on the EDGAR database on the SEC’s website at www.sec.gov. You may need to refer to a fund’s file number. 3 I. Questions and Answers Regarding the Merger The responses to the questions that follow provide an overview of key points typically of concern to shareholders regarding a mutual fund merger. These responses are qualified in their entirety by the remainder of the prospectus, which contains additional information and further details about the merger. W E A RE N OT A SKING Y OU F OR A P ROXY AND Y OU A RE REQUESTED N OT TO S END U S A P ROXY 1. What is happening? The Trustees of The Putnam Funds have approved the merger of Putnam Growth and Income Fund into Putnam Equity Income Fund contemplated by the Agreement and Plan of Reorganization (the form of which is attached as Exhibit A and described in Part III). Upon the closing of the merger, all of the assets of Putnam Growth and Income Fund will be transferred to Putnam Equity Income Fund. In exchange, Putnam Equity Income Fund will issue and deliver shares of Putnam Equity Income Fund (the “ Merger Shares ”) to Putnam Growth and Income Fund and will also assume all of the liabilities of Putnam Growth and Income Fund. The Merger Shares will have an aggregate value equal to the value of Putnam Growth and Income Fund’s assets net of liabilities. Immediately after it receives the Merger Shares, Putnam Growth and Income Fund will distribute the Merger Shares to its shareholders, pro rata. Shareholders will receive Merger Shares of the same class as the Putnam Growth and Income Fund shares they held. It is currently anticipated that the merger will close on or about May 15, 2017, with the net asset value of shares to be issued in the merger currently expected to be determined on or about May 12, 2017. When adopting Rule 17a-8 under the 1940 Act, the SEC stated its view that approval by shareholders of a target fund would be required if the merger would result in a change that, in a context other than a merger, would require shareholder approval under the 1940 Act. These factors generally include increased distribution fees as a result of the merger, materially different advisory contracts, different trustees or materially different fundamental investment policies as between the target and surviving funds. None of the factors requiring a shareholder vote are present in this merger. 2. What will happen to my shares of Putnam Growth and Income Fund as a result of the merger? Your shares of Putnam Growth and Income Fund will, in effect, be exchanged for shares of Putnam Equity Income Fund of the same class and with an equal aggregate net asset value on the date of the merger. The merger is expected to be a tax-free reorganization for federal income tax purposes. 3. Why did the Trustees approve the merger? Putnam Management has recommended the merger because it believes that it is in the best interests of shareholders of Putnam Growth and Income Fund and Putnam Equity Income Fund. Putnam Growth and Income Fund commenced operations on November 6, 1957 and had net assets of $4,773,054,900 as of September 30, 2016. Putnam Equity Income Fund commenced operations on June 15, 1977 and has net assets of $6,184,696,486 as of September 30, 2016. The funds have identical investment objectives and substantially similar investment strategies, investing mainly in common stocks of large U.S. companies, with a focus on value stocks that offer the potential for capital growth, current income, or both. Putnam Equity Income Fund also has the ability to invest a greater portion of its assets in midsize companies and has a policy (under normal circumstances) to invest at least 80% of its net assets in common stocks and other equity investments that offer the potential for current income. The funds also share the same portfolio management team. Putnam Equity Income Fund has a better performance record over multiple time periods than Putnam Growth and Income Fund. Putnam Management believes that merging Putnam Growth and Income Fund into Putnam Equity Income Fund could potentially enhance the commercial opportunity and asset growth potential for the combined Putnam Equity Income Fund. Because the funds have the same portfolio management team, have the same investment goals and pursue substantially similar investment strategies, Putnam Management believes that the funds are appropriate merger partners. This merger is also expected to result in expense savings for shareholders of Putnam Equity Income Fund as costs are spread over a larger, combined fund. After the merger, Putnam Growth and Income Fund shareholders would be invested in a larger fund with only a slightly higher total expense ratio. 4 The Trustees of The Putnam Funds serve as Trustees of each of the funds involved in the merger. The Trustees of your fund, including all of the Trustees who are not “interested persons” (as defined in the 1940 Act) of your fund or Putnam Management (referred to as “ Independent Trustees ” throughout this prospectus), have carefully considered the anticipated benefits and costs of the merger to the shareholders of your fund. The Trustees have determined that the merger is in the best interests of the shareholders of your fund. 4. How do the investment goals, strategies, policies and restrictions of the two funds compare? Investment Goals and Strategies The stated investment goals of the funds are identical and the funds pursue substantially similar investment strategies. Putnam Growth and Income Fund Putnam Equity Income Fund Investment Goal The fund seeks capital growth and The fund seeks capital growth and current income. current income. Investment Strategies The fund invests mainly in common The fund invests mainly in common stocks of large U.S. companies, with a stocks of midsize and large U.S. focus on value stocks that offer the companies, with a focus on value stocks potential for capital growth, current that offer the potential for capital income, or both. growth, current income, or both. Under normal circumstances, the fund invests at least 80% of the fund’s net assets in common stocks and other equity investments that offer the potential for current income. This policy may be changed only after 60 days’ notice to shareholders. Value stocks are issued by companies Value stocks are issued by companies that Putnam Management believes are that Putnam Management believes are currently undervalued by the market. If currently undervalued by the market. If Putnam Management is correct and Putnam Management is correct and other investors ultimately recognize the other investors ultimately recognize the value of the company, the price of its value of the company, the price of its stock may rise. stock may rise. Putnam Management may consider, Putnam Management may consider, among other factors, a company’s among other factors, a company’s valuation, financial strength, growth valuation, financial strength, growth potential, competitive position in its potential, competitive position in its industry, projected future earnings, cash industry, projected future earnings, cash flows and dividends when deciding flows and dividends when deciding whether to buy or sell investments. whether to buy or sell investments. Putnam Growth and Income Fund invests mainly in large U.S. companies, while Putnam Equity Income Fund invests mainly in midsize and large U.S. companies. Darren Jaroch and Walter Scully, the portfolio manager and assistant portfolio manager, respectively, for Putnam Equity Income Fund, commenced managing Putnam Growth and Income Fund on November 16, 2016. Putnam Management anticipates that Mr. Jaroch’s and Mr. Scully’s approach to managing the combined Putnam Equity Income Fund will 5 be similar to their current investment approach for the fund, focusing on investments in large and midsize U.S. companies. Combining Putnam Growth and Income Fund and Putnam Equity Income Fund would facilitate the optimal deployment of investment management resources on behalf of shareholders. The following table provides information about the funds’ investments, as of September 30, 2016, in companies of various market capitalizations. The capitalization ranges in the table are intended to reflect approximate capitalization ranges for small, midsize, and large company stocks, as currently assessed by Putnam Management. The sizes (and identities) of these companies, and thus the ranges used to identify small, midsize and large companies, will fluctuate over time and with market conditions. Investments in Investments in Investments in Small Companies Midsize Companies Large Companies (approximately $3.7 (approximately $3.7 (approximately more billion or less) billion - $17 billion) than $17 billion) % of net % of net % of net millions assets millions assets millions assets Putnam Growth and Income Fund $198 4.15% $656 13.74% $3,844 80.53% Putnam Equity Income Fund $195 3.15% $1,176 19.02% $4,651 75.21% Investment Policies and Restrictions As described above, the funds invest mainly in common stocks of large U.S. companies, with a focus on value stocks that offer the potential for capital growth, current income, or both. Putnam Equity Income Fund also has the ability to invest a greater portion of its assets in midsize companies and has a policy (under normal circumstances) to invest at least 80% of its net assets in common stocks and other equity investments that offer the potential for current income. The funds also have substantially similar fundamental investment policies. Moreover, after giving effect to two changes to Putnam Growth and Income Fund’s fundamental investment policies approved by the fund’s Trustees, both of which are more restrictive than the fund’s current policies, the fundamental investment restrictions will not be materially different. 5. How do the management fees and other expenses of the funds compare, and what are they estimated to be following the merger? Putnam Equity Income Fund’s shareholders are expected to benefit overall in terms of a lower total expense ratio as a result of the merger, while the expense ratio for the combined fund is expected to be only slightly higher than the expense ratio for Putnam Growth and Income Fund. The lower expense ratio will be realized only after the costs of the merger have been paid. Each fund pays management fees which incorporate asset-level discounts based on the monthly average of the aggregate net assets of all open-end funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). At every asset level, Putnam Equity Income Fund pays the same management fee as a percentage of net assets as Putnam Growth and Income Fund. As of September 30, 2016, each fund had a management fee rate of 0.48%. Following the merger, Putnam Management expects the management fee rate of the combined fund to be 0.48%. 6 As of September 30, 2016, the total expenses of Putnam Growth and Income Fund and Putnam Equity Income Fund, not including any payments under Rule 12b-1 distribution plans, were 0.68% and 0.69%, respectively. The combined fund is expected to pay 0.68% in total expenses (not including any payments under Rule 12b-1 distribution plans), which does not reflect non-recurring expenses related to the merger. If these expenses had been reflected, the estimated total (non 12b-1) annual fund operating expenses would have been 0.69%. For more detailed information about fees and expenses, please see “ Information about the Merger—Fees and Expenses .” 6. How does the investment performance of the funds compare? The performance information below gives some indication of the risks associated with investment in the fund by showing each fund’s performance year to year over time. The bar chart does not reflect the impact of sales charges. If it did, performance would be lower. Please remember that past performance is not necessarily an indication of future results. In this case, you should also consider that the current portfolio manager and assistant portfolio manager for Putnam Growth and Income Fund and Putnam Equity Income Fund, Darren Jaroch and Walter Scully, commenced managing Putnam Growth and Income Fund on November 16, 2016 and Putnam Equity Income Fund on August 29, 2012. Thus, the historical performance information presented below for Putnam Growth and Income Fund includes periods during which both Putnam Growth and Income Fund and Putnam Equity Income Fund were managed under a different portfolio manager. Monthly performance figures for the fund are available at putnam.com. The chart shows year-to-year changes in the net asset value performance of one of the funds’ classes of shares, class A shares. CALENDAR YEAR TOTAL RETURNS Putnam Equity Income Fund Putnam Growth and Income Fund During the periods shown in the bar chart, Putnam Equity Income Fund’s highest return for a quarter was 18.09% (quarter ending 6/30/09) and the lowest return for a quarter was -19.20% (quarter ending 12/31/08). During the periods shown in the bar chart, Putnam Growth and Income Fund’s highest return for a quarter was 19.25% (quarter ended 6/30/09) and the lowest return for a quarter was -21.42% (quarter ended 12/31/08). Share Class Average Annual Total Returns Inception Past 1 year Past 5 years Past 10 years (for periods ended 12/31/16) Date 7 Share Class Average Annual Total Returns Inception Past 1 year Past 5 years Past 10 years (for periods ended 12/31/16) Date Putnam Equity Income Fund Class A (before taxes) 6/15/77 7.02% 12.79% 6.56% Class A (after taxes on distributions) 6.43% 11.26% 5.46% Class A (after taxes on distributions and 4.43% 10.09% 5.12% sale of fund shares) Class B (before taxes) 9/13/93 7.71% 13.03% 6.55% Class C (before taxes) 2/1/99 11.72% 13.28% 6.39% Class M (before taxes) 12/2/94 9.00% 12.75% 6.27% Class R (before taxes) 1/21/03 13.27% 13.84% 6.91% Class R5 (before taxes) 7/2/12 13.91% 14.51% 7.50% Class R6 (before taxes) 7/2/12 14.02% 14.60% 7.55% Class Y (before taxes) 10/1/98 13.84% 14.42% 7.46% Russell 1000 Value Index (no deduction 17.34% 14.80% 5.72% for fees, expenses or taxes) Putnam Growth and Income Fund Class A (before taxes) 11/6/57 8.26% 12.22% 3.67% Class A (after taxes on distributions) 7.82% 11.86% 3.05% Class A (after taxes on distributions and 5.01% 9.75% 2.80% sale of fund shares) Class B (before taxes) 4/27/92 9.00% 12.46% 3.66% Class C (before taxes) 7/26/99 13.03% 12.70% 3.51% Class M (before taxes) 5/1/95 10.26% 12.19% 3.40% Class R (before taxes) 1/21/03 14.60% 13.27% 4.03% Class R6 (before taxes) 7/2/12 15.32% 14.01% 4.63% Class Y (before taxes) 6/15/94 15.13% 13.83% 4.55% Russell 1000 Value Index (no deduction 17.34% 14.80% 5.72% for fees, expenses or taxes) For periods before the inception of class R5 shares of Putnam Equity Income Fund only and class R6 shares of each fund, performance shown for these classes in the table is based on the performance of the respective fund’s class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R5 and R6 shares; had it, returns would have been higher. Each fund’s performance for portions of the periods benefited from Putnam Management’s agreement to limit the fund’s expenses. 8 After-tax returns reflect the historical highest individual federal marginal income tax rates and do not reflect state and local taxes. Actual after-tax returns depend on an investor’s tax situation and may differ from those shown. After-tax returns are shown for class A shares only and will vary for other classes. These after-tax returns do not apply if you hold your fund shares through a 401(k) plan, an IRA, or another tax-advantaged arrangement. Class B share performance reflects conversion to class A shares after eight years. 7. Will my dividends be affected by the merger? The merger will not result in a change in dividend policy. The combined fund will continue to pay out a dividend based on the fund’s dividend policy which is determined using the current earnings level of the fund. As of December 30, 2016, the current dividend yields for Putnam Growth and Income Fund and Putnam Equity Income Fund were .99% and 1.42% respectively. The estimated dividend yield for the shares of Putnam Equity Income Fund on a pro forma basis, after giving effect to the merger would be 1.18%. Over the longer term, the level of dividends will depend on market conditions. Putnam Equity Income Fund will not permit any holder of certificated Putnam Growth and Income Fund shares at the time of the merger to receive cash dividends or other distributions or to pledge Merger Shares until such certificates for Putnam Growth and Income Fund shares have been surrendered, or, in the case of lost certificates, until adequate surety bond has been posted. To obtain information on how to return your Putnam Growth and Income Fund share certificates after the merger (if approved) is completed, please call Putnam at 1-800-225-1581. If a shareholder is not, for the reason above, permitted to receive cash dividends or other distributions on Merger Shares, Putnam Equity Income Fund will pay all of that shareholder’s dividends and distributions in additional shares, notwithstanding any election the shareholder may have made previously to receive dividends and distributions on Putnam Growth and Income Fund shares in cash. 8. What are the federal income tax consequences of the merger? The merger is expected to be a tax-free reorganization for federal income tax purposes. Accordingly, no gain or loss is expected to be recognized by Putnam Growth and Income Fund or its shareholders as a direct result of the merger. The tax basis and holding period of a shareholder’s Putnam Growth and Income Fund shares are expected to carry over to the Putnam Equity Income Fund Merger Shares the shareholder receives in the merger. At any time before the consummation of the merger, a shareholder may redeem Putnam Growth and Income Fund shares, likely resulting in recognition of gain or loss to such shareholder for federal income tax purposes. If shareholders approve the proposed merger, Putnam Management currently expects that Putnam Growth and Income Fund may make dispositions of certain portfolio holdings prior to the merger. Any such dispositions will result in brokerage commissions and other transaction costs, and may result in the realization of capital gains that will be distributed to shareholders as taxable distributions. If sales take place before the date of the proposed merger, any net capital gains recognized in these sales will be distributed to Putnam Growth and Income Fund shareholders as capital gain dividends (to the extent of net realized long-term capital gains over net-realized short-term capital losses) and/or ordinary dividends (to the extent of net realized short-term capital gains over net realized long-term capital losses) during or with respect to the year of sale. In addition, in connection with the Merger, it is expected that a portion of Putnam Growth & Income Fund’s portfolio assets (approximately 20%) will be sold prior to the Merger, which will potentially result in Fund realizing capital gains. If such sales had occurred as of March 3, 2017, the most recent date for which figures are available at the time of this printing, such portfolio repositioning would have resulted in realized capital gains, net of the Putnam Growth and Income Fund’s carryforwards, of approximately $54.5 million (approximately $.25 per share of Putnam Growth & Income Fund). Shareholders of Fund or shareholders of both Funds (as shareholders of Surviving Fund following the completion of the Merger) may be taxed on any resulting capital gains distributions. These distributions will be taxable to shareholders, unless the shares are held through a qualified retirement plan or other tax-advantaged arrangement. If sales take place after the date of the proposed merger, any net capital gains recognized in these sales will be distributed to shareholders of the combined fund and will likewise be taxable in the manner described in the immediately preceding sentence. The merger will end the tax year of Putnam Growth and Income Fund. Prior to the merger, Putnam Growth and Income Fund will distribute to its shareholders income and capital gains realized during the short tax year ending on the date of the merger. Had the merger not occurred, Putnam Growth and Income Fund would have paid such distributions by the end of its regular tax year.
